Exhibit 10.1

 

Second Amendment to Employment Agreement

 

This Second Amendment to Employment Agreement (“Second Amendment”) is entered
into by and between ArQule, Inc., a Delaware corporation (the “Company”) with
its principal offices at 19 Presidential Way, Woburn, Massachusetts 01801, and
Peter Lawrence (“Executive”) whose current principal residential address is 29
Fairfield Street, Unit 4-5, Boston, MA 02116.  The purpose of this Second
Amendment is to amend the Employment Agreement dated as of April 13, 2006
between the Company and Executive (the “Agreement”), as amended by the amendment
effective as of October 4, 2007 (“First Amendment”).  This Second Amendment
shall be effective as of April 14, 2008.

 

WHEREAS, the Company desires to continue to employ and retain Executive in a
senior executive capacity and to enter into this Second Amendment embodying
certain changes to the terms of such employment from that which were set forth
in the Agreement;

 

WHEREAS, Executive desires to accept such continued employment and enter into
such Second Amendment;

 

NOW THEREFORE, in consideration of $1.00, the receipt and sufficiency of which
is hereby acknowledged by Executive, the Company and Executive hereby agree as
follows:

 

1.                                       Definitions.  All capitalized terms not
specifically defined in this Second Amendment shall have the same meaning herein
as in the Agreement, as amended (including as in any plans or other documents
incorporated by reference into the Agreement).

 

2.                                       Title; Duties.  During the Employment
Term, Executive shall serve as President, Chief Operating Officer, General
Counsel and Secretary, reporting to the Chief Executive Officer (“CEO”) of the
Company.  Executive hereby agrees to undertake the duties and responsibilities
inherent in such positions and such other duties and responsibilities consistent
with such position as the CEO shall from time to time reasonably assign to
Executive.  Anything in Section 2 of the Agreement or in the First Amendment
which is inconsistent with the terms of this Section shall be of no further
effect, subject to the terms of Section 4 below.

 

3.                                       Base Salary, Target Amount for Bonus. 
Notwithstanding anything to the contrary in the Agreement, (i) the Base Salary,
as set forth in Section 4.1 of the Agreement, shall be increased to $375,000,
and (ii) the target amount of Executive’s discretionary annual cash bonus, as
set forth in Section 4.2 of the Agreement, shall be 40 percent of Executive’s
Base Salary.

 

4.                                       Deemed Termination.  Section 3 of the
First Amendment shall be null and void.  Any determination of whether a
“termination without Cause” has occurred shall be governed by the provisions of
Section 5.1.2 of the Agreement.  For avoidance of doubt, the reference to
“title” in 5.1.2 (a) shall refer to the title conferred in Section 2 of this
Second Amendment.

 

--------------------------------------------------------------------------------


 

5.                                       Waivers and Further Agreements.  Any
waiver of any terms or conditions of this Second Amendment shall not operate as
a waiver of any other breach of such terms or conditions or any other term or
condition, nor shall any failure to enforce any provision hereof operate as a
waiver of such provision or of any other provision hereof; provided, however,
that no such written waiver, unless it, by its own terms, explicitly provides to
the contrary, shall be construed to effect a continuing waiver of the provision
being waived and no such waiver in any instance shall constitute a waiver in any
other instance or for any other purpose or impair the right of the Party against
whom such waiver is claimed in all other instances or for all other purposes to
require full compliance with such provision.  Each of the Parties agrees to
execute all such further instruments and documents and to take all such further
action as the other Party may reasonably require in order to effectuate the
terms and purposes of this Second Amendment.

 

6.                                       Counterparts.  This Second Amendment
maybe executed in two or more counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument.

 

7.                                       Governing Law.  This Second Amendment
shall be governed by and construed and enforced in accordance with the law
(other than the law governing conflict of law questions) of the Commonwealth of
Massachusetts.

 

8.                                       Entire Understanding.  This Second
Amendment constitutes the entire understanding and agreement between the Parties
regarding the subject matter hereof and supersedes all prior agreements, written
or oral, with respect to the subject matter hereof, except that, other than as
explicitly modified by the terms of this Second Amendment, the Agreement,
including as modified by the First Amendment, shall remain in full force and
effect in accordance with its provisions.  This Second Amendment shall be
incorporated into the Agreement as an additional provision thereto.

 

IN WITNESS WHEREOF, the Parties have executed or caused to be executed this
Second Amendment as of the date set forth above.

 

 

ARQULE, INC.

EXECUTIVE

 

 

 

 

By:

/s/ Patrick J. Zenner

 

By:

/s/ Peter S. Lawrence

 

Name:

Patrick J. Zenner

Name: Peter S. Lawrence

Title:

Chair, Board of Directors

 

 

--------------------------------------------------------------------------------